Case 1:19-cv-03903-KAM-VMS Document 30 Filed 01/15/21 Page 1 of 8 PageID #: 137



 F0RM1


                                     NOTICE OF,APPEAL
                                             ■ ■          I 0 Pfj         i.c

                                       * * * * vt I *,*
                                                          t w y ''''""'
                                      TATES DIsfRICfcOURT
                                          FOR THE
                    &                    ISTRICT



AfcMiA.
                                                      NOTICE OF APPFAI




       Notice Is hereby given that                                               f
                                                      (party)                              '^
herebyappeals to the United States Court ofAppeals for the Second CIrcultfrom the decision,
(describe it)^emo^mfy:\VJ^n                          OrdM d                                       (^\yo
 A. HCfn>umoADi doibid
entered in this action on the day of TdCC-Qnb-g-H~ 2&2-0.

                                                    Signature

                                                   Avv^^Kam
                                                   Printed Name 3^
                                                                   hvsM)h
                                                    Address


                                                           6                    Ll, &A^o/\-Cyf^   }}7^

                     I                             Telephone No.(with area code)
Date: I / If /
    Case 1:19-cv-03903-KAM-VMS Document 30 Filed 01/15/21 Page 2 of 8 PageID #: 138


{
    \

                       \r




            IaJO^   {(jL                                ^ ^ Co^

VcCuA                       eM^'^nPK                                      a^co-
(A,U.J^ !-er                  T+'i -M-                     C(X^l^^t. iMA/4o^?

[(^ vm>4                                   (k4| (KifiraUth/^ A^'^
^ Wj ^7/                               ^0-^^(0,.

                jAk^ ^ C^Ar^'-ot M
                            se^   (M. '{lA-i      a^44«vA
Case 1:19-cv-03903-KAM-VMS Document 30 Filed 01/15/21 Page 3 of 8 PageID #: 139




                                         Clerk's Office
                                 United States District Court
                                Eastern District of New York



  Dear Litigant;

         Enclosed is the decision in your case. Please find a civil appeals packet with
 instructions.


        PLEASE NOTF THF FQLLOWINn TIME I IMITATirtM xn
        FILE AN APPEAL:

        Rule 4(a)(1) of the Federal Rules of Appellate Procedure requires that if the
                                     entry of the'*■ judgment
 THIRTY (30) days of the date of the ^
 JhIrw                                                   mustSIXTY
                                                              file a notice of appUl
                                                                      (60) days        within States
                                                                                if the United
 or an officer or agency of the United States is a party.


 ENTRY DATE
 OF JUDGMENT: 12/28/2020



                                                   DOUGLAS 0. PALMER
                                                   CLERK OF COURT


                                           By:
                                                   DEPUTY CLERK




[D01]
Case 1:19-cv-03903-KAM-VMS Document 30 Filed 01/15/21 Page 4 of 8 PageID #: 140




                                                                                             May 2011
                                                                                                    NY-E
                        NOTICE TO LITIGANT
                         Filing a Notice of Appeal
    Please be advised ofthe time limitations for filing a
   notice of appeal under the Federal Rules of Appellate
     Procedure(See Rule 4 below), and the necessity of
  filing a motion for extension oftime within the 30-day
    extension period if the notice of appeal is untimely.
 Rule 4. Appeal as of Right-When Taken
(a)Appeal in a Civil Case.

   (1)Time for Filing a Notice of Appeal.
      (A)In a civil case, except as provided in Rules 4(a)(1)(B) 4(a)r4) and4rr^
  appeal required by Rule 3 must  be filed with
judgment or order appealed fi-om is entered.
                                                the distri^ci ^.tSn 3^ SlferAe"
   filed by^ my party wthm
                      Umted60
                            States
                              daysorafter
                                      its officer or agency
                                           thejudgment       is a party,
                                                         or order        the notice
                                                                   appealed  from isofentered
                                                                                       appeal mav be
      (C)An apped from an order granting or denying an application for a writ oferror coiam
   nobis is an appeal in a civil case for purposes of Rule 4(a).
   (2)Filing Before Entry ofJudgment. A notice ofappeal filed after the court announces a
anSr°the°fn^                      of the judgment   or order-is treated as filed on the date
  (3)Multiple Appeals.Ifone party timely files a notice ofappeal, any other party mav file a
                                                                                             of
notice ofappeal wiffim 14 days after the date when the first notice was filed,or within the time
otherwise prescribed by this Rule 4(a), whichever period ends later.
  (4)Effect ofa Motion on a Notice of Appeal.
  PedeSSei'^fvTil^
  Federal Rules of Civil Procedure,If                          follomng
                                   the time to file an appeal runs         motionsfiom
                                                                   for all parties  underthetheentrv
of the order disposing ofthe last such remaining motion:                        i es rrom me entiy
          (i) forjudgment under Rule 50(b);
          (ii) to amend or make additional factual findings under Rule 52(b), whether or not
               Granting the motion would alter thejudgment-
                                                        district'court extends the time to appeal
         (iv)to alter or amend the judgment under Rule 59;
         (v) for a new trial under Rule 59; or
Case 1:19-cv-03903-KAM-VMS Document 30 Filed 01/15/21 Page 5 of 8 PageID #: 141




               (vi)for reliefimder Rule 60 ifthe motion is filed no later than 28 days after the
                   judgment is entered.

       •^                                                         announces or enters a
   eSmtaSSdfiud~
  last           ? ■ motion is entered.
  I=ct!suchi!remaming            O""
                                                ""f?                 4(a)(4)(A)-the notice becomes
                                              «> whole or m part, when the order "'spoiing
                                                                                 disposing of
                                                                                           oi the
                                                                                              me
 4taV4VAt ^                        to challenge an order disposing ofany motion listed in Rule
 aUal
  ppeal,i
        or M                T^°°
           m amended notice of      Tf»®"<^®«t
                               appeal-in         "P®"
                                         compliance withs"®h a motion,
                                                          Rule         mustthe
                                                               3(c)-within filetime
                                                                                a notice of
 prescribed by this Rule measured from the entry ofthe order disposing ofthe last such remaining
                   additional fee is required to file an amended notice.
    (5)Motion for Extension of Time.
         (A)The district court may extend the time to file a notice ofappeal if:
            exptes^S                                               P'®®®"''®^ tois Rule 4(a)
              miSbv
              prescnbed by tos Rule 4(a)expires,that party shows excusable neglect or®ft®'
                                                                                       goodOiecause
                                                                                               time
 be ex
 Iv ov p^e unless
             T T  the court requnes otherwise.
                                     expirationIfofthe
                                                    themotion is filed after
                                                        time prescribed      the expiration
                                                                         in Rule  4(a)(1)orof
                                                                                            (3)themay
 prescnbed time,notice must be given to the other parties in accordance withSS
 14 d=.v/fi
     ays afterNotheextension under
                     date when     this Rule
                               the order     4(a)(5)
                                         granting themay exceed
                                                      motion     30 dayswhichever
                                                             is entered, after the prescribed
                                                                                    is later time or
   (6)Reopening the Time to File an Appeal.The district court may reopen the timeto file an
fElnJiSomi                                     "I"            » ~P«> i» enM.b« od,iMl 0,
Civil PrMe^re'^7^                !5f Tu"?                          "®^®® ""''®''P®''®'^ Rule of
after e^^f                            ofthejudgment or order sought to be appealed within 21 days
d.v»                                              ^®''toejudgment or order is entered or within 14
enJX                         ^
entry, whichever is earlier; and      ®       ""'^®''^®^®tol ^ute of Civil Procedure 77(d)ofthe
       (C)the court finds that no party would be prejudiced
  (7)Entry Defined.
       (A)A judgment or order is entered for purposes ofthis Rule 4(a)-
         (i)if Federal Rule of Civil Procedure 58(a)does not require a separate document
       fttced^^"pfS'or"'"                                                                 Civi'l
        • ifPederal
        jud^ent or orderRule  of CivilinProcedure
                          is entered                58(a)requires
                                         the civil docket         a separate
                                                          under Federal  Ruledocument  when the
                                                                              ofCivil Procedure
       79(a)and when the earlier ofthese events occurs:
                •thejudgment or order is set forth on a separate document or
                pidltr
                Federal                 'T of79(a).
                        Rule of Civil Procedure toejudgment or order in the civil docket under
       Federal Rule ofCivil Procedure 58(a)ordoes
                                              ordernotonaffect
                                                         a separate  document
                                                               the validity ofanwhen required
                                                                                 appeal from by
 Case 1:19-cv-03903-KAM-VMS Document 30 Filed 01/15/21 Page 6 of 8 PageID #: 142




            thatjudgment or order.

   (b)Appeal in a Criminal Case.
      (1)Time for Filing a Notice of Appeal.
         wBto H"C'S                             »•'<« ofWln.« b,died ta dl«
           (i)the entty ofeither thejudgment or the order being appealed; or
           (11) the filing ofthe government's notice ofappeal
         disSJS'Sn                             jr'- """
          (i)the enlty ofthejudgment or order being appealed; or
                                                                               ™              »«»
       ^1'? Before Entry
    ()Filmg          ^ of Judgment.
                             weal byA any
                                      noticedefendant.'
                                              ofappeal filed after the court announces a

     (3)Effect ofa Motion on a Notice of Appeal.
   Crirr.-         ^efenclMt timely makes any ofthe following motions under the Federal Rules of
       ays after the entry ofthe order disposing ofthe last such remaining motion or within t4
   aSiS(i)tofora rims'Son:"'"®'"'
                 judgment ofacquittal under Rule 29;
                                                                                         P^°vision
          (ii)for a new trial under Rule 33, but if based on newly discovered evidence onlv ifthe
          motion IS made no later than 14 days after the entry oftoejudgment or '''
          (III)for arrest ofjudgment under Rule 34.
   hef                 ofappeal filed after toe court announces a decision, sentence or order-but
  upon toe tterTtl^fXv^S                                        4(b)(3)(A)-becomes'effective
          (i)the entty ofthe order disposing ofthe last such remaining motion; or
          (ii) the entry ofthejudgment ofconviction.
   dknnfS                 Ofappealreferred
   disposing ofany ofthe motions    is effective-without  amendment-to appeai from an order
                                           to in Rule 4(b)(3)(A)
 HiJk!            f         o"ime. Upon a finding ofexcusable neglect or good cause toe
 norice-extend toe time to file a notice ofappeal for a period notwithout
                                                                   to exceed 30 dat from toe
                                                                          motion and
 expiration ofthe time otherwise prescribed by this Rule 4(b).
                                              ®PP®^              Rule 4(b) does not divest a disHrt
          f             ®                Federal Rule ofCrinrinal Procedure X)X
oftoXn H^ ofa morion under 35(a)affect toe validity ofa notice ofapperfSSenL
pLSh IsrT®'"®                                 ""otion under Feder^ Rule ofCrimir^l
St^n                                          ^ °F^PP«^ fro*" ajudgment of
JS                                                          of W.Rul.4(b)»ta I,u
(c) Appeal by an Inmate Confined in an Institution.
   (1)Ifan inmate confined in an institution files a notice ofappeal in either a civil or a
Case 1:19-cv-03903-KAM-VMS Document 30 Filed 01/15/21 Page 7 of 8 PageID #: 143




                                           deposited in the institution's intemai mail system on or
  before the to day for filing. Ifan instituti9n.to.a ^stem designed for legal mail,the inmate
 ^tuse that system to receive the benefit dfthis ffiTtiinely filing may be shown by a
 must set forth the'^Tte
                the toe ofdeposit and st«sthai           ''y «postage
                                                               notarized
                                                                      hasstatement,  either of which
                                                                          been prepaid.
    • A provided
 I»nod   ^ m Rule    n f 4(a)(3)for anotherappejl^acivil     case under
                                             party to file a notice      this Rule
                                                                    ofappeal   runs4(c),
                                                                                   fromthe
                                                                                         the14-day
                                                                                             toe
 when the district court dockets the first notice.
   (3)When a defendant m a criminal case files a notice ofappeal under thisuni, irom me oate
                                                                              Rule 4(c) the
 30-day penod for the government to file its notice ofappeal runs from the entry ofthe
                                                                ««ofthe                       „«i„
   (d)Mistaken Filing in the Court ofAppeals.Ifa notice ofappeal in either a civil or a
 noti^P the
 notice th date when it was received and sendOfitappeals,  the clerk
                                                  to the district     ofThe
                                                                  clerk. that court
                                                                              noticemust  note on the
                                                                                     is then
 considered filed m the district court on the date so noted.
Case 1:19-cv-03903-KAM-VMS Document 30 Filed 01/15/21 Page 8 of 8 PageID #: 144




      COMBINED NOTICE OF APPEAL AND EXTENSION OF TIME FORM
                               (Form 3 is attached.)



 NOTE:
 You may wish to use this form if you are mailing your notice of appeal and are
 not sure that the Clerk of the district court will receive it within 30 days of the
 date on which the decision was entered 60 days if the United States or an
 officer or agency of the United States is a party.




                                               r\
                                      Ar



Q KA(v\                               cl^     CiL/
